DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment / Arguments 
Claim 40 was amended to add features that a volumetric data structure is stored “in a block of contiguous” memory.  This feature is taught by the prior art, either by the Young reference, or alternatively by the secondary Bajracharya reference.  That is to say, see Young reference, e.g. claim 16, Fig. 3 and related description, which teaches that only nodes for occupied voxels are generated and stored contiguously to minimize memory requirements and allow for rapid access. See also C16, first paragraph.  
	Alternatively, the Bajracharya reference also teaches this feature, whereby the instant reference is generally directed to computer implemented methods and devices to map a robot environment, the environment comprising a 3D voxel based setting (Summary, paragraph 1, and C10, 1st and 2nd full paragraphs).  Bajracharya also teaches nodes within linked data structures of various forms (e.g. a binary tree, a linked list, linked in order of elevation, linked pointers), alternatively corresponding to Applicant’s claimed contiguous memory block (see e.g. C2 and C6).  
	The examiner’s interpretation of contiguous memory blocks is also consistent with Applicant’s specification as filed, see paras. 186-87, and similar concepts regarding contiguous memory were added in the 27 April 2020 claim amendments.  Accordingly, the rejections under the applied references are respectfully maintained. 
 Please see the remainder of this official action for details.   
	 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 40 and 42-48, 51, 52 and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Young (U.S. Patent No. 9,754,405 B1) in view of Bajracharya (U.S. Patent No. 10,078,333 B1). 

	Regarding claim 40: 
	Young teaches: an apparatus (Fig. 14: 140 computing device) comprising: a data processing apparatus (Fig. 14: 143 processing unit); 
	a memory to store (Fig. 14: 142 memory) a volumetric data structure in a block of contiguous memory (claim 1, memory stores a set of 3D voxel data, in combination with claim 16, Fig. 3 and related description, which teaches that only nodes for occupied voxels are generated and stored contiguously to minimize memory requirements and allow for rapid access. See also C16, first paragraph) (see also alternate discussion below re: secondary reference for this wherein feature)), 
	wherein the volumetric data structure is to model a particular volume (C7, last full paragraph, the voxel data can be of a 3D object; see also C16, first full paragraph, and C19), 
	the volumetric data structure represents the particular volume at a plurality of levels of detail (Fig. 1 and related description. See also C. 19 and claim 19), 
	a first entry in the volumetric data structure comprises a first set of bits in the block of contiguous memory representing voxels at a first level of detail (Figs. 1 and 3 and related description, i.e. C4-6), 
	the first level of detail comprises the lowest level of detail in the volumetric data structure (Fig. 1 and related description), 
	values of the first set of bits indicate whether a corresponding one of the voxels is at least partially occupied by respective geometry (see Fig. 3 and related description, such as C5, which teaches an occupied or empty state designated by 1 and 0, respectively), 
	wherein the volumetric data structure further comprises a number of second entries in the block of contiguous memory, each of the number of second entries comprise a respective second set of bits representing voxels at a second level of detail higher than the first level of detail, the voxels at the second level of detail represent subvolumes of volumes represented by voxels at the first level of detail (see Figs. 1-3 and related description, in combination with C19), and 
	the number of second entries corresponds to a number of bits in the first set of bits with values indicating that a corresponding voxel volume is occupied (Fig. 3 and related description, particularly columns 5-6), wherein the first entry and the one or more second entries comprise contiguous entries within the volumetric data structure such that locations of the second entries in memory are inferred from the values in the first set of bits indicating whether the corresponding voxels are at least partially occupied (see e.g. claim 16, Fig. 3 and related description, which teaches that only nodes for occupied voxels are generated and stored contiguously to minimize memory requirements and allow for rapid access. See also C16, first paragraph) (see also alternate discussion below re: secondary reference for this wherein feature). This teaches the above feature – the occupied state can be used to infer whether the second entries will be occupied. This is a broad, reasonable interpretation of the claim feature consistent with Applicant’s specification and circuitry (at least one aspect of the Fig. 14: 140 computing device hardware architecture) to:
	determine locations of the second entries in memory from the values in the first set of bits indicating whether corresponding voxels are at least partially occupied (see above mapping and discussion regarding inferring locations of the second entries from the values in the first set of bits indicating whether the corresponding voxels are at least partially occupied. The apparatus of Young also teaches the ability to determine locations of the second entries from the values in the first set of bits indicating whether corresponding voxels are at least partially occupied.  The occupied or empty state of the first set of bits can be used to infer or determine locations of the second entries. See Young Figs. 1-3, reproduced below for convenience). 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Regarding the remaining features of claim 40, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	wherein the first entry and the one or more second entries comprise contiguous entries within the volumetric data structure (alternative mapping to the above mapping with Young reference)…; and 
	circuitry (C21, first partial paragraph, circuitry) to: …use the volumetric data structure to identify the geometry within the particular volume; and; 
	determine a path for physical navigation through the particular volume based on the identified geometry, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Bajracharya is generally directed to computer implemented methods and devices to map a robot environment, the environment comprising a 3D voxel based setting (Summary, paragraph 1, and C10, 1st and 2nd full paragraphs).  Bajracharya also teaches nodes within linked data structures of various forms (e.g. a binary tree, a linked list, linked in order of elevation, linked pointers), alternatively corresponding to Applicant’s claimed contiguous entries within the volumetric data structure (see e.g. C2 and C6).  
	Re: circuitry to: use the volumetric data structure to identify the geometry within the particular volume; and; determine a path for physical navigation through the particular volume based on the identified geometry, Bajracharya teaches circuitry (see 
	Modifying the applied references, such that the features of the data structure of  Young, are combined with the object attribute engine and path finding features of Bajracharya, would have been obvious and predictable to one of ordinary skill in the art.  
	The prior art included each element recited in claim 40, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  
		

	Regarding claim 42:
	Young further teaches: the apparatus of claim 40, wherein subvolumes comprise first subvolumes, 
	the second entries comprise values to indicate whether a corresponding voxel at the second level of detail is occupied with geometry, 
	the volumetric data structure further comprises one or more third entries representing voxels at a third level of detail higher than the second level of detail, 
	the voxels at the third level of detail represent subvolumes of the first subvolumes represented by voxels at the second level of detail, and 
	the number of third entries corresponds to a number of bits in the second set of bits with values indicating that a corresponding voxel volume is occupied, 
	wherein the third entries are contiguous with a last of the second entries in the volumetric data structure (see e.g. Figs. 1-3 and related descriptions, which illustrate at least three levels, or a volume with at least three subvolumes / subcubic structures, and using a 1 or 0 bit to indicate occupied or empty voxels. See also C19 and claims 1-3).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Young to have obtained the above. The motivation would be to create a data structure to represent 3D graphics information for ease of rendering. 


	Regarding claim 43:
	Young further teaches: the apparatus of claim 42, further comprising logic to determine a beginning of the third level based on the number of bits in the first set of bits with values indicating that a corresponding voxel volume at the first level of detail is occupied (see Figs. 1 and 3 and related description, particularly C5 to C6, which teaches nodes do not exist for unoccupied subcubes).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Young to have obtained the above. The motivation would be to create a data structure to represent 3D graphics information for ease of rendering.


	Regarding claim 44:
	Young further teaches: the apparatus of claim 40, wherein each voxel in the first level of detail is represented by two or more respective bits in the first entry (see e.g. Brief Summary, and Figs. 1 and 3 with related descriptions – each voxel can be represented by binary, or as 3 coordinate values, or by 1 or 0 to indicated occupied or empty).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Young to have obtained the above. The motivation would be to create a data structure to represent 3D graphics information for ease of rendering in 64-bit architecture computers.


	Regarding claim 45: 
Young further teaches: the apparatus of Claim 40, wherein determining the path comprises: 
	determining a ray intersecting the particular volume; 
	determining a subset of the voxels at the first level of detail through which the ray passes; 
	determining that the ray meets a particular voxel in the subset of voxels representing occupied space based on a value of a corresponding bit in the first entry indicating that the particular voxel is occupied with geometry (see e.g. figs. 4A-B, 5 and 6A-B, with related description at columns 7-13, re: “Ray March” rendering algorithm, which calculates the path of a ray incident on the 3D voxel data, to locate the occupied subcubes at successively lower middle levels to ultimately locate the occupied voxel(s) at the lowest leaf level along the path that should be visible). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Young to have obtained the above. The motivation would be to create a data structure to represent 3D graphics information for ease of rendering and determining occupied or cells relevant for rendering purposes.


	Regarding claim 46:
	the apparatus of Claim 45, wherein the logic is further to: identify a particular one of the second entries corresponding to the particular voxel, based on determining that the ray meets the particular voxel; 
	determine that the ray passes through a subset of voxels at the second level of detail; and 
	determine, from values of bits in the particular second entry, whether the ray meets a voxel at the second level of detail occupied with geometry (see e.g. figs. 4A-B, 5 and 6A-B, with related description at columns 7-13, re: “Ray March” rendering algorithm, which calculates the path of a ray incident on the 3D voxel data, to locate the occupied subcubes at successively lower middle levels to ultimately locate the occupied voxel(s) at the lowest leaf level along the path that should be visible. This can be performed throughout all levels of the data structure). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Young to have obtained the above. The motivation would be to create a data structure to represent 3D graphics information for ease of rendering and determining occupied or cells relevant for rendering purposes.


	Regarding claim 47:
	Bajracharya further teaches: the apparatus of claim 40, wherein the determining the path comprises identifying a set of empty voxels in the particular volume, and the path corresponds to a free path through the particular volume corresponding to the set of empty voxels (see e.g. C2, first full paragraph and last partial paragraph to C3, third paragraph; C6, first full paragraph and C8, and claim 7, which teaches identifying a free path through a volume that corresponds to empty 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Bajracharya, to have obtained the above. The motivation would be to implement image processing to be able to direct objects through a scene without collision.  


	Regarding claim 48:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the apparatus of claim 47, wherein the free path comprises a three-dimensional (3D) free path, and the path finding logic is further to: 
	convert the 3D free path to a two-dimensional (2D) free path representation; and generate 2D path map data describing the 2D free path representation, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Bajracharya teaches identifying a 3D free path, as mapped above in claim 47. Regarding converting the 3D path to a 3D path, and generating 2D path map data, Young teaches that steps or logic to convert 3D data into 2D data for rendering is known (see e.g. Background, last paragraph of C1; C13, second to fourth paras; Fig. 4A-B and related descriptions and Fig. 5).  Finally, re: map data, see Bajracharya, C10, 
	The prior art included each element recited in claim 48, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 51:
	Young further teaches: the apparatus of claim 40, wherein each entry in the volumetric data structure comprises an entry 64 bits in length (see Brief Summary, and Figs. 1 and 9 and related descriptions).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Young to have obtained the above. The motivation would be to create a data 


	Regarding claim 52:
	Young further teaches: the apparatus of claim 51, wherein the voxels at the first level of detail comprise sixty-four voxels, the voxels at the second level of detail comprise sixty-four voxels for each voxel in the first level of detail (see Brief Summary, and Figs. 1 and 9 and related descriptions).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Young to have obtained the above. The motivation would be to create a data structure to represent 3D graphics information for ease of rendering in 64-bit architecture computers. 


Regarding claim 60: 
Young further teaches: the apparatus of Claim 40, wherein values of each second set of bits indicate whether a corresponding one of the voxels at the second level of details is at least partially occupied by respective geometry (see e.g. claim 1 and Figs. 1-3, the values of 1 and 0 indicate occupied and empty, respectively).  



Regarding claim 61: 
Young further teaches: the apparatus of Claim 60, wherein the first entry consists of the first set of bits and each of the one or more second entries consists of the corresponding second set of bits (see e.g. Abstract, claim 1 and Figs. 1-3).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Young to have obtained the above. The motivation would be to create a data structure to represent 3D graphics information for ease of rendering.
 

	Regarding claim 62: 
Young further teaches: the apparatus of Claim 40, wherein the first entry does not include a separate pointer to entries in the one or more second entries (see e.g. Figs. 1-3 and claims 1, 4, 5 and 13, there is no separate pointer, the bits represent pointers (i.e. inherently)).
.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613